                                Case 2:17-cv-02739-GMN-DJA Document 117 Filed 03/26/20 Page 1 of 4


                           1     NATALIE C. LEHMAN, ESQ.
                                 Nevada Bar No. 12995
                           2     FIDELITY NATIONAL LAW GROUP
                                 8363 West Sunset Road, Suite 120
                           3     Las Vegas, Nevada 89113
                                 Tel: (702) 667-3000
                           4     Fax: (702) 938-8721
                                 Email: natalie.lehman@fnf.com
                           5     Attorneys for Fidelity National Default, Servicelink,
                                 LSI Title Agency, Inc., aka LSI Title Company,
                           6     Loancare, Chicago Title Las Vegas, Chicago Title
                                 Agency Nevada aka Chicago Title of Nevada, Inc.,
                           7     and Anselmo Pagkaliwangan
                           8

                           9                                 UNITED STATES DISTRICT COURT
                         10                                         DISTRICT OF NEVADA
                         11      SALMA AGHA-KHAN, M.D., an individual,                    )   Case No.: 2:17-cv-02739-GMN-DJA
                                                                                          )
                         12                            Plaintiff,                         )
                                                                                          )
                         13             vs.                                               )   MOTION TO REMOVE ATORNEY
                                                                                          )   FROM ELECTRONIC SERVICE
                         14                                                               )   LIST
                                 MORTGAGE ELECTRONIC REGISTRATION
                         15      SYSTEMS INC., a mortgage registration system,
                                 Delaware corporation not registered to do business in
                         16      Nevada; et.al.,
                                                      Defendants.
                         17

                         18      TO: ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                         19             PLEASE TAKE NOTICE that Defendants FIDELITY NATIONAL DEFAULT,
                         20      SERVICELINK, LSI TITLE AGENCY, INC., aka LSI TITLE COMPANY, LOANCARE,

                         21      CHICAGO TITLE LAS VEGAS, CHICAGO TITLE AGENCY NEVADA aka CHICHAGO

                         22      TITLE OF NEVADA, INC., and ANSELMO PAGKALIWANGAN, provide note that Marni

                         23      Rubin Watkins, Esq. is no longer associated with the law firm Fidelity National Law Group.

                         24             Fidelity National Law Group continues to serve as counsel for FIDELITY NATIONAL

                         25      DEFAULT, SERVICELINK, LSI TITLE AGENCY, INC., aka LSI TITLE COMPANY,

                         26      LOANCARE, CHICAGO TITLE LAS VEGAS, CHICAGO TITLE AGENCY NEVADA aka

                         27      CHICHAGO TITLE OF NEVADA, INC., and ANSELMO PAGKALIWANGAN, in this

                         28
    Fidelity National
      Law Group
8363 W. Sunset Road, Ste. 120
  Las Vegas, Nevada 89113
                                                                            Page 1 of 4
       (702) 667-3000
                                Case 2:17-cv-02739-GMN-DJA Document 117 Filed 03/26/20 Page 2 of 4


                           1     action. All items, including, but not limited to, pleadings, papers, correspondence, documents
                           2     and future notices in this action should be directed to Natalie C. Lehman, Esq.
                           3            DATED this 26th day of March, 2020.
                           4                                                          FIDELITY NATIONAL LAW GROUP
                           5                                                          /s/ Natalie C. Lehman
                                                                                      NATALIE C. LEHMAN, ESQ.
                           6                                                          Nevada Bar No. 12995
                                                                                      8363 West Sunset Road, Suite 120
                           7                                                          Las Vegas, Nevada 89113
                                                                                      Attorneys for Fidelity National Default,
                           8                                                          Servicelink, LSI Title Agency, Inc., aka LSI
                                                                                      Title Company, Loancare, Chicago Title Las
                           9                                                          Vegas, Chicago Title Agency Nevada aka
                                                                                      Chicago Title of Nevada, Inc., and Anselmo
                         10                                                           Pagkaliwangan
                         11

                         12
                                                                      COURT APPROVAL
                         13
                                                     IT IS SO ORDERED.
                         14

                         15                     March 27, 2020
                                      Dated: ______________________
                         16                                                           ___________________________________
                                                                                      UNITED STATES MAGISTRATE JUDGE
                         17

                         18

                         19
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
    Fidelity National
      Law Group
8363 W. Sunset Road, Ste. 120
  Las Vegas, Nevada 89113
                                                                            Page 2 of 4
       (702) 667-3000
                                Case 2:17-cv-02739-GMN-DJA Document 117 Filed 03/26/20 Page 3 of 4


                           1

                           2
                                                                CERTIFICATE OF SERVICE
                           3
                                            The undersigned employee of Fidelity National Law Group, hereby certifies that she
                           4
                                 served a copy of the foregoing MOTION TO REMOVE ATORNEY FROM ELECTRONIC
                           5
                                 SERVICE LIST upon the following parties on the date below entered (unless otherwise noted),
                           6
                                 at the fax numbers and/or addresses indicated below by: [X] (i) placing said copy in an envelope,
                           7
                                 first class postage prepaid, in the United States Mail at Las Vegas, Nevada, [ ] (ii) via facsimile,
                           8
                                 [ ] (iii) via courier/hand delivery, [ ] (iv) via overnight mail, [ ] (v) via electronic delivery
                           9
                                 (email), and/or [X] (vi) via electronic service through the Court’s Electronic File/Service
                         10
                                 Program.
                         11
                                 Darren T. Brenner, Esq.
                         12      Natalie L. Winslow, Esq.
                         13      Jamie K. Combs, Esq.
                                 1635 Village Center Circle, Suite 200
                         14      Las Vegas, NV 89134
                                 Attorneys for Bank of America, N.A. and
                         15      Recontrust    Company       aka     Recontrust
                                 Company, NA; BAC Home Loan Servicing,
                         16
                                 LP; Countrywide Home Loans Servicing, LP;
                         17      Recontrust Company, NA – N Mediation Team

                         18      Scott E. Gizer
                                 Early Sullivan Wright Gizer & McRae LLP
                         19
                                 601 South Seventh Street, 2nd Floor
                         20      Las Vegas, NV 89101
                                 Attorneys for Defendant Castle and Cooke
                         21      Mortgage LLC
                         22      Salma Agha-Khan, M.D.
                         23      3751 Motor Avenue, #34727
                                 Los Angeles, CA 90034
                         24      Plaintiff

                         25      Douglas D. Gerrard
                         26      Frederick J. Biedermann
                                 Gerrard, Cox & Larsen
                         27      2450 St Rose Parkway, Suite 200
                                 Henderson, NV 89074
                         28      Attorneys to Defendant Sara Hall; Gerrard
    Fidelity National
      Law Group
8363 W. Sunset Road, Ste. 120
  Las Vegas, Nevada 89113
                                                                              Page 3 of 4
       (702) 667-3000
                                Case 2:17-cv-02739-GMN-DJA Document 117 Filed 03/26/20 Page 4 of 4


                           1     and Cox (Legal Wings) aka Gerrard Cox and
                                 Larsen; Sheldon Herbert; Esther Medellin;
                           2
                                 Chet J. Cox; Kristina C. Cox
                           3
                                 Amanda M. Perach
                           4     Ryan Jefferson Works
                                 McDonald Carano Wilson, LLP
                           5     2300 West Sahara Ave, Suite 1200
                           6     Las Vegas, NV 89102
                                 Attorney to Defendant Nationwide
                           7     Title Clearing

                           8     Jennifer Lustig McBee
                           9     Snell & Wilmer, LLP
                                 3883 Howard Hughes Pkwy, Ste. 1100
                         10      Las Vegas, NV 89169
                                 Attorney to Defendant Wells Fargo Financial
                         11      National Bank; Wells Fargo Bank, NA;
                                 Vladimir Petricevic
                         12

                         13      John T. Steffen
                                 Todd W. Prall
                         14      Bradley G. Sims
                                 Hutchinson & Steffen, LLC
                         15
                                 Peccole Professional Park
                         16      10080 W Alta Drive, Suite 200
                                 Las Vegas, NV 89145
                         17      Attorneys for Defendant Chet J. Cox
                         18      Adam R. Knecht
                         19      Kurt R. Bonds
                                 ALVERSON TAYLOR & SANDERS
                         20      6605 Grand Montecito Pkwy., Ste. 200
                                 Las Vegas, NV 89149
                         21      Attorneys for Defendant Southern Highlands
                                 Community Association
                         22

                         23

                         24             DATED:03/26/2020                        /s/ Shannon Kearsley
                                                                                An employee of Fidelity National Law Group
                         25

                         26

                         27

                         28
    Fidelity National
      Law Group
8363 W. Sunset Road, Ste. 120
  Las Vegas, Nevada 89113
                                                                         Page 4 of 4
       (702) 667-3000
